PER CURIAM.
In this dissolution of marriage matter the husband contends that the trial court erred in awarding the wife $100 per month maintenance, in ordering him to pay her attorney fees, in allowing certain of her testimony as to value of property, in the division of marital property, and in not making specific findings of the value of items of marital property.
An examination of the record reveals that the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no precedential value and we affirm in compliance with Rule 84.16(b).
The judgment is affirmed.
All concur.